PER CURIAM.
This matter is before the Court on Quinn’s petition for leave to resign without leave to apply for readmission permanently, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
In its response the bar stated that “the granting of this Petition for Leave to Resign Pending Disciplinary Proceedings will not adversely affect the public interest, nor will it adversely affect the purity of the courts, nor hinder the administration of justice, nor the confidence of the public in the legal profession.”
The Court, having determined that the requirements of Rule 11.08(3) are fully satisfied, the petition for leave to resign without leave to apply for readmission permanently is hereby granted effective June 18, 1984, thereby giving Quinn thirty days to close out his practice and take the necessary steps to protect his clients.
Costs in the amount of $1,117.23 are assessed against Quinn.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.